 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RAYMOND CARDENAS,                      )   Case No. CV 15-778 VAP(JC)
                                            )
12                         Petitioner,      )   ORDER ACCEPTING FINDINGS,
                                            )   CONCLUSIONS, AND
13                  v.                      )   RECOMMENDATIONS OF
                                            )   UNITED STATES MAGISTRATE
14                                          )   JUDGE
     W.L. MONTGOMERY,                       )
15                                          )
                                            )
16                        Respondent.       )
                                            )
17 ________________________________
18
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
19
   Habeas Corpus by a Person in State Custody (“Petition”) and all of the records
20
   herein, including the August 24, 2018 Report and Recommendation of United
21
   States Magistrate Judge (“Report and Recommendation”). The Court approves and
22
   accepts the Report and Recommendation.
23
          IT IS HEREBY ORDERED that the Petition is denied, this action is
24
   dismissed with prejudice and Judgment be entered accordingly.
25
   ///
26
   ///
27
   ///
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order and
 2 the Judgment herein on petitioner and on respondent’s counsel.
 3        IT IS SO ORDERED.
 4
 5 DATED: October 2, 2018_
 6
 7                                 ________________________________________
 8                                 HONORABLE VIRGINIA A. PHILLIPS
                                   CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
